 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-189 GEB

12                                Plaintiff,

13                         v.                           STIPULATION AND [PROPOSED] ORDER

14   ALYSSA TEGAN BRULEZ,

15
                                 Defendant.
16

17

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     Judgment and Sentencing is currently scheduled for December 20, 2019.
21          2.     By this stipulation, the parties now move to vacate the current date for Judgment and
22 Sentencing and set January 31, 2020, as the new date for Judgment and Sentencing.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      Stipulation and [Proposed] Order                  1
30
 1         3.      The parties agree and stipulate that they need additional time to develop and consider

 2 evidence that may be relevant to the Court’s sentencing determination. Additionally, counsel for the

 3 defendant needs additional time to review the discovery, conduct investigation, and meet with the

 4 defendant.

 5         IT IS SO STIPULATED

 6

 7   Dated: December 19, 2019                               /s/ Michael M. Beckwith
                                                            MICHAEL M. BECKWITH
 8                                                          Assistant United States Attorney
 9

10
     Dated: December 19, 2019                               /s/ Dina Santos
11                                                          DINA SANTOS
                                                            Attorney for defendant
12                                                          Alysa Tegan Brulez
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      Stipulation and [Proposed] Order                  2
30
 1                                                ORDER

 2        The Court, having read and considered the parties’ Stipulation, hereby orders the following:

 3        1.     The Judgment and Sentencing set for December 20, 2019 is vacated;

 4        2.     Judgment and Sentencing is rescheduled for January 31, 2020.

 5

 6        IT IS SO ORDERED.

 7        Dated: December 20, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation and [Proposed] Order                 3
30
